DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 2/10/2020 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and a copy with initials is attached herewith.
Drawings
4.	The drawings were received on 9/30/2010.  These drawings are acceptable.
Election/Restrictions
5.	Applicant’s election of Group I (claims 1-7) in the reply filed on 3/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Therefore, claims 1-7 are examined on the merits.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20210036353 A1) in view of Andreescu et al (US 20100098768 A1), Yamada et al (US 20090098436 A1) and Lindmayer (US 4830875 A).
Regarding claim 1, Lee discloses a method of manufacturing a fuel cell comprising an antioxidant. The antioxidant capable of decomposing peroxide or a radical is not particularly limited and any antioxidant can be used herein as long as it is capable of rapidly decomposing peroxide (particularly, hydrogen peroxide) or a radical (particularly, a hydroxyl radical) generated during the operation of the polymer electrolyte fuel cell. In addition, the oxide of the transition metal or the noble metal capable of decomposing the peroxide or radical may be any one selected from the group consisting of cerium oxide [paragraph 0010-0014, 0064, 0126, 0155, 0158, 0162]. Lee remains silent about samarium doped cerium oxide and annealing/heating steps.
Andreescu teaches that The antioxidant activity of cerium-oxide nanoparticles can be enhanced if they are in contact with noble metals such as platinum, among others, or `doped` with rare earth metals such as yttrium, gadolinium, samarium, zirconium, or titanium, among others. These added metals are believed to facilitate the transfer of oxygen from the bulk material to the surface and vice-versa [paragraph 0025].
Yamada teaches a fuel cell comprising a Sm-doped ceria (antioxidant) particles attached with the porous nickel anode. Yamada teaches that cerium nitrate aqueous solution and samarium nitrate aqueous solution were mixed and agitated to coprecipitate cerium oxide and samarium oxide. After filtration, agitation, rinsing, and filtration. The coprecipitate powder was heated at 1000 oC. for 3 hours in the air to produce doped ceria powder having a composition of (Ce0.8Sm0.2)O2 and the average particle size of about 0.8 µm [Abstract; paragraph 0059].
Lindmayer teaches a process of manufacturing samarium doped cerium oxide by mixing samarium and cerium oxide, heating the resultant mixture at a heating temperature sufficient to fuse the mixture into crystalline form; after the heating, grinding the resultant form into a powder; and after the grinding, reheating the resultant powder at a reheating temperature below the heating temperature and sufficient to repair crystal edges of the powder to yield an electron trapping optical material without fusing the powder into a mass. The heating step takes place in a furnace with an inert atmosphere and a temperature above 950 oC.[Abstract; column 2, line 63 to column 3, line12].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of Lee/Andreescu/Yamada/Lindmayer in order to enhance antioxidant activity.

Regarding claim 2, Lee/Andreescu/Yamada/Lindmayer teaches that the compound is samarium (Sm)-doped and cerium oxide.
Regarding claim 3, Yamada teaches that the compound is represented as (Ce0.8Sm0.2)O2 [paragraph 0059].
Regarding claim 4, Yamada/Lindmayer teaches that the primary annealing is performed at a temperature of about 100°C to 1,000°C, and the secondary annealing is performed at a temperature equivalent to or lower than the temperature of the primary annealing  [Yamada: Abstract; paragraph 0059] [Lindmayer: Abstract; column 2, line 63 to column 3, line12].
Regarding claim 5, Lindmayer teaches that the primary annealing and the secondary annealing are performed for about 10 minutes to 1 hour [column 4, line 1-25].
Regarding claim 7, it is obvious that since the process taught by Lee/Andreescu/Yamada/Lindmayer is similar to that claimed in the instant application, the Raman peak intensities would be similar.
10.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 20210036353 A1) in view of Andreescu et al (US 20100098768 A1), Yamada et al (US 20090098436 A1) and Lindmayer (US 4830875 A) as applied in claim 1 and further in view of Woodfield et al (US 20080032132 A1).
Regarding claim 6, Yamada teaches that the primary annealing is performed in an ambient atmosphere [paragraph 0059]. Lindmayer teaches that the secondary annealing is performed in an inert atmosphere [column 4, line 1-25]. Woodfield teaches a manufacturing method for nanoparticles such as samarium or cerium oxide and the heating may be conducted under an oxidative, inert, or reductive atmosphere. An oxidative atmosphere may comprise an atmosphere comprising oxidative reagents such as oxygen. A reductive atmosphere may comprise an atmosphere comprising reductive reagents such as hydrogen gas. Heating the precursor material under a hydrogen atmosphere may be used to yield metal nanoparticles in a zero oxidation state [Abstract; paragraph 0022, 0058, 0060]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of annealing in a hydrogen atmosphere in order to yield samarium doped cerium oxide in a zero oxidation state.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/           Primary Examiner, Art Unit 1723